Name: Council Regulation (EEC) No 477/93 of 25 February 1993 opening and providing for the administration of Community tariff quotas for certain products originating in the Republics of Croatia, Bosnia-Herzegovina, Slovenia, and in the territory of the former Yugoslavian Republic of Macedonia
 Type: Regulation
 Subject Matter: political framework;  tariff policy;  political geography;  international trade
 Date Published: nan

 3 . 3 . 93 Official Journal of the European Communities No L 51 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 477/93 of 25 February 1993 opening and providing for the administration of Community tariff quotas for certain products originating in the Republics of Croatia, Bosnia-Herzegovina, Slovenia, and in the territory of the former Yugoslavian Republic of Macedonia originating in the republics or territory to which this Regulation refers ; Whereas, within the limits of these tariff quotas, customs duties will be brought down to the level stipulated in Article 4 of Regulation (EEC) No 3953/92 ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3953/92 of 21 December 1992 concerning the arrangements appli ­ cable to the import of products originating in the Repu ­ blics of Croatia, Bosnia-Herzegovina, Slovenia and in the territory of the former Yugoslavian Republic of Mace ­ donia (') provides for the opening of Community tariff quotas for imports into the Community of :  300 tonnes of garlic falling within CN code ex 0703 20 00, for the period 1 February to 31 May,  1 200 tonnes of sweet peppers falling within CN code Whereas within the limits of these tariff quotas, the Portuguese Republic should apply the duties calculated in accordance with the relevant provisions of Council Regu ­ lation (EEC) No 4150/87 of 21 December 1987 amending Regulations (EEC) No 449/86 and (EEC) No 2573/87 (2) ; Whereas plum spirit and tobacco of the 'Prilep type must be accompanied by a certificate of authenticity ; 0709 60 10,  1 300 tonnes of frozen peas falling within CN code 0710 21 00, Whereas importation into the Community of the wines in question is subject to compliance with the free-at-frontier reference price ; whereas the said wines qualify for these tariff quotas only if Article 54 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (3) ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ;  3 000 tonnes of sweet cherries, clear-fleshed of a diameter not exceeding 18,9 millimetres, stoned, intended for the manufacture of chocolate products falling within CN code ex 2008 60 39,  545 000 hectolitres of certain wine of fresh grapes falling within Chapter 22 of the combined nomencla ­ ture,  5 420 hectolitres of plum spirit marketed under the name of 'Sljivovica', falling within CN code ex 2208 90 33, and  1 500 tonnes of tobacco of the 'Prilep' type, falling within CN code ex 2401 10 60 or ex 2401 20 60, as defined in an agreement in the form of an exchange of letters of 11 July 1980, Whereas, the decision for the opening of tariff quotas should be taken by the Community in the execution of its international obligations ; whereas, to ensure the effici ­ ency of a common administration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities (2) OJ No L 389, 31 . 12. 1987, p. 1 . (3) OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 388/90 (OJ No L 42, 16. 2. 1990, p. 9).(') OJ No L 406, 31 . 12. 1992, p. 1 . 3. 3. 93No L 51 /2 Official Journal of the European Communities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accor ­ dingly ; tration of these quotas may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . The customs duties applicable to imports into the Community of the following products, originating in the Republics of Croatia, Bosnia-Herzegovina, Slovenia and in the territoriy of the former Yugoslavian Republic of Mace ­ donia, shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas as shown below for each one : Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, any operation concerning the adminis ­ Order No CN Code Description Volume of tariff quota Rate of duty (1 ) (2) (3) (4) (5) 09.1507 ex 0703 20 00 Garlic, from 1 February to 31 May 1993 300 tonnes 0 09.1509 ex 0709 60 10 Sweet peppers, from 1 January to 31 December 1993 1 200 tonnes 0 09.1511 0710 21 00 Peas (Pisum sativum), from 1 January to 31 December 1993 1 300 tonnes 0 09.1517 ex 2008 60 39 Sweet cherries, clear-fleshed of a diameter not exceeding 18,9 millimetres, stoned, intended for the manufacture of chocolate products from 1 January to 31 December 1993 (') 3 000 tonnes 0 09.1515 2204 Wine of fresh grapes, including fortified wines ; grape must other than that of code 2009 :  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol : 2204 21   In containers holding 2 litres or less :    Other :     Of an actual alcoholic strength by volume not excee ­ ding 13 % vol :      Other : 2204 21 25 White ex 2204 21 29 ______ Other wines     Of an actual alcoholic strength by volume not excee ­ ding 13 % vol but not exceeding 15 % vol :      Other : 2204 21 35 White ex 2204 21 39       Other wines   Other :    Other :     Of an actual alcoholic strength by volume not excee ­ ding 13% vol :      Other : 2204 29 25 White ex 2204 29 29       Other wines     Of an actual alcoholic strength by volume not excee ­ ding 13 % vol but not exceeding 15 % vol :      Other : 2204 29 35 White ex 2204 29 39 Other from 1 January to 31 December 1993 545 000 hi 0 0 0 0 3 . 3. 93 Official Journal of the European Communities No L 51 /3 (1 ) (2) (3) (4) (5) 09.1503 ex 2208 90 33 Plum spirit marketed under the name of Sljivovica, in containers holding two litres or less, from 1 January to 31 December 1993 5 420 hi 0 09.1505 ex 2401 10 60 Tobacco of the 'Prilep' type, from 1 January to 31 December 1 500 tonnes 0 ex 2401 20 60 1993 Order No CN code Taric Code 09.1507 ex 0703 20 00 0703 20 00*10 0703 20 00 * 20 0703 20 00 * 30 09.1517 ex 2008 60 39 2008 60 39 * 10 09.1515 ex 2204 21 29 2204 21 29 * 95 2204 21 29 * 96 ex 2204 21 39 2204 21 39 * 94 2204 21 39 * 95 2204 21 39*96 ex 2204 29 29 2204 29 29 * 91 ex 2204 29 39 2204 29 39 * 93 09.1503 ex 2208 90 33 2208 90 33*10 09.1505 ex 2401 10 60 2401 10 60 * 10 ex 2401 20 60 2401 20 60 * 10 (') Use of the products for the particular purpose laid down shall be monitored in accordance with the relevant Community provisions. Article 2 The tariff quotas referred to in Article 1 shall be adminis ­ tered by the Commission, which may take all appropriate administrative measures in order to ensure efficient mana ­ gement thereof. Within the limit of these tariff quotas, the Portuguese Republic shall apply the duties calculated in accordance with the relevant provisions of Regulation (EEC) No 4150/87. 2. In order to be eligible for these tariff concessions, the products listed in paragraph 1 must be accompanied by a movement certificate in accordance with the rules of origin adopted in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ('). 3 . Imports of wines shall be subject to compliance with the free-at-frontier reference price. They shall qualify for the tariff quotas only if Article 54 of Regulation (EEC) No 822/87 is adhered to. 4. Imports of plum spirit and tobacco of the 'Prilep' type must be accompanied by certificates of authenticity issued by the competent authority of the republics or territory to which this Regulation refers and conforming to the models annexed to this Regulation. Article 3 Where an importer enters a product covered by this Regulation for free circulation in a Member State and applies to take advantage of the preferential arrangements and that entry is accepted by the customs authorities, the Member State concerned shall , by notifying the Commis ­ sion, draw an amount corresponding to its requirements from the quota volume. Requests for drawings, indicating the date of acceptance of the said entries, must be sent to the Commission without delay. (') OJ No L 148, 28 . 6 . 1968, p. 1 . Regulation as lat last amended by Regulation (EEC) No 456/91 (OJ No L 54, 28 . 2. 1991 , p. 4)- 3. 3. 93No L 51 /4 Official Journal of the European Communities the quotas for as long as the balance of the relevant quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. The drawings shall be granted by the Commission by reference to the date of acceptance of the entry for free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use quantities drawn, it shall return them to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the volume, the balance shall be allocated on a pro rata basis . The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to Article 6 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1993 . For the Council The President J. TR0JBORG ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 2 No ORIGINAL1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ¨te , pays) 3 Quota year AnnÃ ©e contingentare 4 Country of destination Pays de destination 6 Issuing authority Organisme Ã ©metteur 5 Consignee (name, full address, country) Destinataire (nom, adresse complÃ ¨te, pays) 7 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  Plum spirit ' §ljivovica' Eau-de-vie de prunes « Sljivovica » (CN Code ex 2208 9033) (Code NC ex 2208 9033) 9 Marks and numbers  Number and kind of packages Marques et numÃ ©ros  Nombre et nature des colis 11 Litres Litres 10 % vol of alcohol % vol d'alcool 12 % vol of alcohol and litres (in words) % vol d'alcool et litres (en lettres) 13 CERTIFICATE BY THE ISSUING AUTHORITY  VISA DE L'ORGANISME Ã METTEUR I hereby certify that the plum spirit ' §ljivovica ' described in this certificate corresponds with the definition given on the reverse. Je certifie que l'eau-de-vie de prunes &lt; Ã ljivovica » dÃ ©crite dans ce certificat correspond Ã la dÃ ©finition figurant au verso . Place Lieu Date Date (Stamp and signature) (Cachet et signature) No L 51 /6 Official Journal of the European Communities 3 . 3 . 93 DEFINITION Plum spirit with an alcoholic strength of 40 % vol or more, marketed under the name SLJIVOVICA, corresponding to the specifications laid down in the Regulation relating to the quality of spirituous beverages, being into-force in the Republics and territory referred to in this Regulation. DÃ FINITION Eau-de-vie de prunes ayant un titre alcoomÃ ©trique Ã ©gal ou supÃ ©rieur Ã 40 % vol, commercialisÃ ©e sous la dÃ ©nomination SLJIVOVICA correspondant Ã la spÃ ©cification reprise dans la rÃ ©glementation relative Ã la qualitÃ © des boissons alcooliques en vigueur dans les rÃ ©publiques et territoire visÃ ©s par le prÃ ©sent rÃ ¨glement. 2 No ORIGINAL1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ¨te, pays) 3 Quota year AnnÃ ©e contingentaire 4 Country of destination Pays de destination 6 Issuing authority Organisme Ã ©metteur 5 Consignee (name, full address, country) Destinataire (nom, adresse complÃ ¨te, pays) 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 7 CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  Tobacco  Tabac 'Prilep' (CN Code ex 2401 1060 and ex 2401 2060) (Code NC ex 2401 1060 et ex 2401 2060) 9 Marks and numbers  Number and kind of packages Marques et numÃ ©ros  Nombre et nature des colis 10 Net weight (kg) Poids net ( kg) 11 Net weight ( in words) Poids net (en lettres) 12 CERTIFICATE BY THE ISSUING AUTHORITY  VISA DE L'ORGANISME EMETTEUR I hereby certify that the tobacco described in this certificate is 'Prilep' tobacco within the meaning of Regulation (EEC) No 547/92 . Je certifie que le tabac dÃ ©crit dans ce certificat est le tabac « Prilep » au sens du rÃ ¨glement (CEE ) n ° 547/92. Place Lieu Date Date (Stamp and signature) (Cachet et signature)